United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Fabens, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0073
Issued: July 6, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 15, 2019 appellant filed a timely appeal from an April 15, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence to OWCP following the April 15, 2019 decision.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a diagnosed medical
condition causally related to the accepted January 30, 2019 employment incident.
FACTUAL HISTORY
On January 30, 2019 appellant, then a 58-year-old customs and border patrol officer, filed
a traumatic injury claim (Form CA-1) alleging that he sustained swelling and bruising to the right
eye, lacerations to the nose and right elbow, and right rib pain on that date when he fainted after
feeling hot and dizzy while in the performance of duty. A supervisor indicated that appellant was
not injured in the performance of duty, noting that he became dizzy and fainted, striking his head
on a podium desk. Appellant stopped work on that date and returned on February 1, 2019 with no
restrictions.
In an emergency room note dated January 30, 2019, Dr. Claudia Kim, an emergency
medicine specialist, examined appellant for syncope. She noted that he was sitting at work and
experienced ringing of the ears and feeling dizzy, after which he had a syncopal episode, striking
his face on a bar. On physical examination, Dr. Kim observed right periorbital ecchymosis and
swelling and an abrasion to the bridge of the nose. Included with her report were the results of
computerized tomography (CT) scans of the facial bones and brain and an x-ray of the right elbow,
taken on January 30, 2019. Dr. Kim diagnosed syncope, periorbital ecchymosis of the right eye,
and right elbow pain.
In a letter dated February 12, 2019, the employing establishment’s injury compensation
specialist, noted that appellant had a similar syncopal incident involving light-headedness on
February 9, 2019 and had filed another claim for traumatic injury. She further noted that, based
on the medical evidence, it could be an underlying issue and not related to a work injury.
An x-ray of appellant’s right elbow dated January 30, 2019 demonstrated no fracture or
dislocation, along with olecranon enthesophyte formation and mild subchondral cystic change
within the humeral capitellum, which was also noted on prior study.
A CT scan of appellant’s facial bones dated January 30, 2019 demonstrated right-sided
periorbital hematoma, no facial bone fractures, multilevel upper cervical spine arthritic change,
and cerumen within both external canals. A CT scan of his brain also dated January 30, 2019
demonstrated left periorbital tissue swelling and no acute intracranial process.
In a March 11, 2019 development letter, OWCP informed appellant that the factual and
medical evidence of record was insufficient to establish his claim. It advised him to submit a
narrative report from a physician, including diagnoses and a rationalized medical opinion on causal
relationship. OWCP noted that the diagnoses of fainting (syncope) and facial and scalp contusions
were not substantiated by medical evidence to be caused or aggravated by the incident of
January 30, 2019. It also requested additional information regarding the alleged January 30, 2019
employment incident, as well as similar disability or symptoms before the injury. OWCP afforded
appellant 30 days to submit the necessary evidence.

2

In a discharge summary dated January 30, 2019, Dr. Kim listed diagnoses of fainting
(syncope) and facial and scalp contusions.
On March 28, 2019 appellant responded to OWCP’s factual development questionnaire.
He explained that he had hit his head on a desk corner after fainting and falling at work. Appellant
noted that he did not have a preexisting condition that may have contributed to the injury and that
the incident had been witnessed and recorded on a security system.
In a letter dated March 29, 2019, a supervisor at the employing establishment noted that he
witnessed appellant fall on January 30, 2019. Appellant had been using a pedestrian primary booth
landline for approximately one minute, then collapsed to the ground, hitting his head and upper
torso on the pedestrian primary metal inspection counter/station. He laid face down on a ceramic
floor until coworkers began to administer first aid.
In a supplemental statement dated March 26, 2019, appellant described the January 30,
2019 incident. He stated that at approximately 3:15 p.m. on that date, he was inspecting vehicles
coming across the border for 30 minutes, in an environment where he was exposed to exhaust from
vehicles. Appellant’s next assignment was to process pedestrians inside the facility, which was
much warmer than the outside. With the temperature change, he felt hot and dizzy, and fainted,
hitting his face on the edge of a booth/desk and hitting his head on the floor.
By decision dated April 15, 2019, OWCP accepted that the January 30, 2019 employment
incident occurred as alleged. However, it denied appellant’s traumatic injury claim, finding that
the evidence of record did not contain a medical diagnosis in connection with the accepted event.
OWCP concluded, therefore, that the requirements had not been met to establish an injury as
defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6

3

Id.

4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

3

In order to determine whether an employee actually sustained an injury in the performance
of duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.7 The second component is whether the
employment incident caused a personal injury and generally can be established only by medical
evidence.8
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.9 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.10 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale that explains the nature of the relationship between the diagnosed condition and
appellant’s specific employment factor(s).11
Pursuant to OWCP’s procedures, no development of a claim is necessary when there is a
visible injury, even when time has been lost from work due to disability, following a serious injury
(motor vehicle accidents, stabbings, shootings, etc.).12 The procedures provide that no
development is necessary when the employing establishment does not dispute the facts of the case
and there are no questionable circumstances surrounding the case. No medical report is required
to establish a minor condition such as a laceration.13 Sound judgment should be employed in these
cases to provide appropriate and immediate medical care for the injured worker since expeditious
treatment for these injuries is critical.14
ANALYSIS
The Board finds that appellant has established that he sustained facial and scalp lacerations
and a periorbital hematoma causally related to the accepted January 30, 2019 employment incident.

7

B.P., Docket No. 16-1549 (issued January 18, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

8
K.L., Docket No. 18-1029 (issued January 9, 2019). See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J.
Carlone 41 ECAB 354, 356-57 (1989).
9

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

10

M.V., Docket No. 18-0884 (issued December 28, 2018).

11

Id.; Victor J. Woodhams, 41 ECAB 345 (1989).

12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.6(a)
(June 2011).
13

Id.

14
See E.H., Docket No. 19-1282 (issued December 23, 2019); M.C., Docket No. 18-1278 (issued March 7, 2019);
R.T., Docket No. 08-0408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

4

In a discharge summary dated January 30, 2019, Dr. Kim diagnosed facial and scalp
contusions. In addition, a CT scan of appellant’s facial bones dated January 30, 2019, the results
of which were included in Dr. Kim’s January 30, 2019 hospital note, demonstrated a right-sided
periorbital hematoma. As all of these diagnosed conditions were visible and the incident had been
accepted, no medical reports were required to establish the medical conditions as employment
related.15 The Board therefore finds that appellant has met his burden of proof to establish facial
and scalp lacerations and a periorbital hematoma causally related to the accepted employment
incident. Therefore, upon return of the case file OWCP shall pay all appropriate wage-loss
compensation and medical benefits.
CONCLUSION
The Board finds that appellant has established that he sustained facial and scalp lacerations
and a periorbital hematoma causally related to the accepted January 30, 2019 employment
incident.
ORDER
IT IS HEREBY ORDERED THAT the April 15, 2019 decision of the Office of Workers’
Compensation Programs is reversed and the case is remanded for payment of appropriate wageloss compensation and medical benefits consistent with this decision of the Board. .
Issued: July 6, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

Supra note 12.

5

